DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          DANTON MORTIMER and SILVANIE MORTIMER,
                        Appellants,

                                    v.

              FIRST COMMUNITY INSURANCE COMPANY,
                            Appellee.

                              No. 4D19-2760

                          [October 29, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE16-011895.

  Melissa A. Giasi and Erin M. Berger of Giasi Law P.A., Tampa, for
appellants.

  Mark D. Tinker of Cole, Scott & Kissane, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.